Citation Nr: 0308109	
Decision Date: 04/29/03    Archive Date: 05/06/03	

DOCKET NO.  99-06 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis. 

2.  Entitlement to service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
June 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).  A March 1999 rating decision reopened the veteran's 
previously denied claim for entitlement to service connection 
for chronic prostatitis and then denied service connection 
for this disorder on the merits.  A March 2000 rating 
decision by the RO found new and material evidence adequate 
to reopen a previously denied claim for entitlement to 
service connection for retinitis pigmentosa had not been 
submitted.  

This case was previously before the Board and in a decision 
dated in December 2000.  The Board found that the evidence 
submitted by the veteran in his attempt to reopen a claim for 
entitlement to service connection for prostatitis was both 
new and material and thus, sufficient for that purpose.  The 
Board then remanded the issue of entitlement to service 
connection for prostatitis as well as the other issue on 
appeal to the RO for further development.  The case has since 
been returned to the Board and is now ready for appellate 
review.  

The RO, following a determination in November 2002 that new 
and material evidence to reopen the claim had been received, 
has characterized the veteran's claim referable to retinitis 
pigmentosa as entitlement to service connection for retinitis 
pigmentosa.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that in a matter such as 
this the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's action.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Fulkerson v. West, 
12 Vet. App. 268, 269-70 (1999) (per curiam).  (Setting aside 
a Board decision to enable the Board to observe the procedure 
required by law for reopening a final decision.)  
Furthermore, if the Board finds that new and material 
evidence has not been submitted it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for rhinitis 
pigmentosa is addressed below.  


FINDINGS OF FACT

1.  The prostate symptoms during service were acute and 
transitory in nature and resolved without leaving chronic 
prostate disability.  

2.  Service connection for rhinitis pigmentosa was denied by 
an unappealed rating action dated in January 1982; a rating 
decision in August 1995 found that new and material evidence 
sufficient to reopen the veteran's prior denied claim had not 
been submitted.  

3.  Evidence associated with the record since the August 1995 
rating decision is so significant that it must be considered 
in order to decide fully the merits of the veteran's claim.  

4.  Retinitis pigmentosa was not evident in service or for 
many years later and is not related to any incident of 
service.  


CONCLUSIONS OF LAW

1.  Chronic prostatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  Retinitis pigmentosa was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, as necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2002). 

By way of the rating decisions, statements of the case, 
supplemental statements of the case, various correspondence 
from the RO, and the Board's December 2000 Remand, the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits sought, 
the evidence which would substantiate his claims, and the 
evidence, which has been considered in connection with his 
claims.  Also, the December 2000 Remand served to inform the 
veteran that the Board was undertaking additional development 
in accordance with the VCAA and, in effect, notified the 
veteran of the evidence that VA would obtain, and the 
evidence that the veteran was expected to provide in support 
of his claims.  Thus, the Board finds the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim and was provided ample 
opportunity to submit information and evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
VA has made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service medical 
records, including VA and private examination and clinical 
reports, and assertions made by the veteran and his 
representative in support of his claims.  Therefore, under 
the circumstances, VA has satisfied as duly notified and 
assisted the veteran in this case and adjudication of this 
appeal at this juncture poses no risk or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Entitlement to Service Connection for Chronic Prostatitis.

Factual Background

A review of the veteran's service medical record shows that 
in August 1951 the veteran was admitted to a service 
department hospital with a history of prostatitis and a 
diagnosis on admission of chronic prostatitis.  He was 
evaluated and treated with several courses of Penicillin for 
an approximate four-month period.  When seen in May 1992 for 
a genitourinary checkup, the veteran's prostate, smear test, 
and urine were noted to be normal.  On the veteran's June 
1952 medical examination for service separation a clinical 
evaluation of the veteran's prostate noted as medical history 
that the veteran had prostatitis one year ago but that it had 
been cured during service hospitalization.  

In a statement dated in June 1994, the veteran's private 
physician, J. Morgenstein, reported that he rendered 
treatment to the veteran from October 1957 to September 1963 
at various times for gastrititis and bronchitis.  He further 
noted that from October 1957 to September 1963 the veteran 
was evaluated and treated for upper respiratory infections, 
gastric and vague abdominal pain.  He added that in June 1962 
the veteran's urinalysis was negative.  

When the veteran was initially examined by VA in July 1964 
there were no complaints, findings and/or diagnoses referable 
to prostatitis.  The veteran's urine was noted to be normal.  

VA outpatient treatment records compiled between December 
1974 and January 1975 show that the veteran presented in 
December 1974 with complaints of blood in his prostatic 
discharge.  He reported no previous history of urinary 
complaints and stated that he had been voiding well with 
pretty good stream.  On physical examination the veteran's 
prostate was noted to be small and benign.  No discharge 
could be expressed.  Urine cultures were negative.  When seen 
in January 1975, it was recorded that the veteran had 
undergone a cystourethroscopy and IVP, which were negative.  
A physical examination revealed no tenderness in the prostate 
but there was a bloody discharge after prostate massage.  
Chronic prostatitis was the diagnostic impression.

When hospitalized by VA in December 1990 for evaluation and 
treatment referable to his vision problems, the veteran was 
found to be in no acute distress and except for eye 
pathology, physical examination was essentially negative as 
was the veteran's urinalysis screening.  

In a letter dated in June 1995 a VA physician reported that 
he had been asked to write a letter on behalf of the veteran 
in regard to the veteran's claim for service connection for 
prostatitis.  The physician reported that he had reviewed the 
veteran's service medical records and noted that the veteran 
had been seen in the urology clinic and has had a prostate 
biopsy in April 1995, which showed chronic prostatitis.  He 
observed that this was consistent with the veteran's 
contention that this is a problem, which he first experienced 
while on active duty in 1951.

A VA needle biopsy of the veteran's prostate in September 
1998 resulted in a pathological diagnosis of well-
differentiated adenocarcinoma.  

In a letter dated in February 1999 a private physician, Mark 
A. Schmidt, M.D., reported that he had recently treated the 
veteran for prostate carcinoma with interstitial radioactive 
seeds.  Dr. Schmidt noted that the veteran does have a 
history of chronic prostatitis dating back at least to 1951 
while he was in the service.  He further noted that the 
veteran did have a diagnosis of chronic prostatitis at that 
time.  He added that he had seen the veteran in the past with 
symptoms of chronic prostatitis, but, this did not appear to 
be bacterial prostatitis.  He also stated that there is a 
potential that the veteran may have non-bacterial prostatitis 
and that this more than likely has been persistent with him 
since his early days in the service.  

At a personal hearing on appear in July 1999 the veteran 
testified that he was first diagnosed and treated for 
prostatitis in service and that Dr. Schmidt was currently 
treating him for this disorder.  He also testified that he 
was treated by a private physician, since deceased, in 1953 
for this disorder and has received treatments at intervals 
for prostatitis by VA and private physicians since 1953.  The 
veteran said that he currently takes medication prescribed by 
Dr. Schmidt that helps his urination but is not presently 
taking any antibiotics for his prostate condition.  

In a letter dated in August 2002, a private physician, David 
M. Randolph, M.D., reported that the veteran had been treated 
for prostate cancer and that such treatment has been 
complicated by the veteran's large prostate gland.  
Dr. Randolph stated that the origin of prostate cancer is 
unknown but that there is no evidence to suggest that it is 
not related to chronic prostatitis, which the veteran has.  
He lastly noted that prostate cancer could have the same 
symptoms as prostatitis.  

On a VA examination in October 2002 it was noted that the 
veteran had a history of prostate cancer diagnosed in 1998 as 
well as a reported history of chronic prostatitis with the 
first episode in 1951 with several acute episodes 
subsequently.  On rectal examination the veteran's prostate 
was noted to be shrunken with no tenderness.  The veteran had 
a PSA of 0.1.  Urinalysis was negative.  History of chronic 
prostatitis with no evidence of active prostatitis at this 
time was the pertinent diagnosis.  

Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered, or disease contracted, in line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "chronic".  When a 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  

A layperson is competent to testify only as to observable 
symptoms.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability.  Id.  

Although a veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinion on medical diagnosis or causation competent.

The evidence of record supports the veteran's contention that 
he was treated for prostatitis in service.  However, after 
reviewing the totality of the record, the Board is unable to 
find that service connection is warranted for prostatitis.  
Here we observe that subsequent to the veteran's episode of 
prostatitis in service, service medical records are negative 
for any further indication of recurrent prostatitis.  When 
the veteran's prostate was examined approximately one month 
prior to service discharge it was found to be clinically 
normal.  No active symptoms were noted at service discharge 
examination in June 1952 and a service physician noted at 
that time that the veteran's prostatitis had been cured as a 
result of his inservice hospitalization.  

While the veteran has testified of continuous treatment for 
prostatitis since service, the objective clinical evidence of 
record does not support his testimony.  The first evidence of 
the presence of any prostate problems subsequent to the 
veteran's service separation was in late 1974, early 1975.  
The evidence thus presents a factual background, which 
suggests that the veteran's prostatitis treatment in service 
represented an acute infection that resolved prior to service 
separation.  Although there was a diagnostic impression 
during service of chronic prostatitis there is no showing of 
recurrent prostate infection of any sort prior to the 
veteran's service discharge in June 1952 until 1974.  While 
the veteran has testified otherwise and asserted that he has 
had symptoms of prostatitis since service, we find 
significant the veteran's private treating physician from 
1957 to 1963, Dr. Morganstein, in his June 1994 statement 
makes no reference to symptoms and/or treatment of the 
veteran during this period for any prostate disorder to 
include prostatitis.  The Board therefore must conclude that 
the veteran suffered an acute attack of prostatitis during 
service, which did not represent chronic disability.  
Accordingly, service connection for prostatitis is not 
warranted.  

In reaching this determination, we acknowledge that both a VA 
physician and one of the veteran's private physicians have 
reported that the veteran had prostatitis in service and has 
had recent clinical findings of prostatitis.  The veteran's 
private physician has furthermore stated that the veteran 
"may have nonbacterial prostatitis" and that this more than 
likely has been persistent with him since his early days in 
service.  The Board does not disagree with the statements 
that the veteran had prostatitis in service and prostatitis 
many years after service, albeit no active pathology on his 
most recent VA examination.  However, neither of these 
statements provides persuasive evidence that the veteran's 
post service prostatitis should be service connected.  The VA 
physician only makes the observation that in two distinct 
points in time, separated by many years, the veteran has 
experienced problems with prostatitis without any assertion 
of the veteran' more recent problems with prostatitis are 
causally or etiologically related to his inservice episode.  
Dr. Schmidt's also is ambiguous in formulating his statement 
that the veteran "may" have nonbacterial prostatitis more 
than likely persistent since service.  In evaluating the 
relative probative value of this statement, the undersigned 
observes that it is speculative in nature, phrased in terms 
of general possibility and contrary to the chronological 
clinical record, which shows no treatment for a persistent 
prostate disorder for more than two decades following the 
veteran's service separation.  As it merely suggests a 
possibility of a relationship, it is of limited probative 
value and is an insufficient basis for an award of service 
connection.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
(Holding that a general and inconclusive statement about the 
possibility of a link was not sufficient).  

For the forgoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for prostatitis.  The benefit of the 
doubt doctrine therefore is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Whether the Claim for Retinitis Pigmentosus is Reopened by 
New and Material Evidence.

In a rating action dated in January 1982 the veteran's claim 
for entitlement to service connection for retinitis 
pigmentosa was denied.  The veteran was informed by letter 
dated in February 1982 and did not appeal.  A subsequent 
rating decision by the RO in April 1995 found that new and 
material evidence had not been submitted to reopen the 
veteran's prior claim for service connection for retinitis 
pigmentosa.  The veteran was informed of this determination 
by letter dated in April 1995 but did not timely appeal.  See 
38 C.F.R. § 20.302 (2003).  

Under the appropriate laws and regulations, the prior 
determinations are final as to the veteran's claim.  
Consequently, the veteran's claim for service connection for 
retinitis pigmentosa may not be reopened absent the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (a).  New and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

When presented with a claim to reopen a previously fully 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claim has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In connection with the veteran's current claim the RO in a 
supplemental statement of the case dated in November 2002 
found that the veteran had reopened his claim by the 
submission of new and material evidence then proceeded to 
deny entitlement to service connection for retinitis 
pigmentosa on the merits.  Notwithstanding the RO's decision 
that the veteran has submitted new and material evidence, the 
Board, as noted above, has jurisdiction to consider the 
issue.  The question of whether new and material evidence has 
been submitted to reopen a claim is part of the same "matter" 
of whether the appellant is entitled to service connection 
for the disability.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993).  (Interpreting the provisions contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  

The evidence of record before the RO in April 1995, when it 
last considered the issue of whether new and material 
evidence had been submitted to reopen the veteran's 
previously denied claim, included his service medical 
records, which show that the veteran had visual acuity of 
20/20 bilaterally at service discharge without findings or 
diagnosis of retinitis pigmentosa.  A March 1981 statement 
from a private physician reported that the veteran was his 
patient and currently had best corrected visual acuity of 
20/140 in the right eye and 20/60 in the left eye in addition 
to restrictive fields down to 10 degrees in each eye because 
of retinitis pigmentosa.  In a letter dated in June 1994 John 
R Wood, M.D., reported that the veteran was being followed in 
his clinic for severe retinitis pigmentosa.  He noted that 
the veteran had indicated that he initially developed night 
blindness while in the military in 1950.  Dr. Wood further 
stated that based on the veteran's clinical examination and 
family history it was his belief that the veteran had active 
retinitis pigmentosa at this time.  Dr. Wood observed that 
his careful perusal of the veteran's service medical records 
revealed only scanty information about this time period and 
noted that while the veteran had indicated to him that he had 
a great deal of difficulty with night vision, he had been 
embarrassed to mention this to anyone.  Dr. Wood reiterated 
his belief that the veteran had retinitis pigmentosa while on 
active duty in 1950.  

Evidence adduced since the April 1995 rating decision 
included a statement from the veteran's sister dated in 
August 2000, recalling that the veteran had visited her and 
her husband in 1950 and had noticeable difficulty moving 
around at night or in poorly lighted places.  Also submitted 
into evidence with the veteran's current claim is a statement 
dated in July 2002 from Mac Scothorn, O.D., which reported 
that the veteran was being followed in his clinic for severe 
retinitis pigmentosa.  He stated that the veteran had 
indicated to him that he had experienced developing night 
blindness in service but failed to mention it to anyone at 
the time.  Dr. Scothorn stated that based on the history and 
autosome trait of this disease as well as knowing that both 
the veteran's father, brother and aunt were affected, he felt 
certain that while the veteran was in service he did have 
active retinitis pigmentosa.  

The Board notes that while this statement is similar to the 
statement received from Dr. Wood and previously considered by 
the RO in its April 1995 rating decision, a different 
physician provides it.  The Court has held that a separate 
opinion was not merely cumulative of other evidence in the 
record, but was corroborative, relevant to, and probative of 
the issue at hand and, thus, was considered to be new and 
material evidence.  See Molloy v. Brown, 9 Vet. App. 513 
(1996); Paller v. Principi, 3 Vet. App. 535, 538 (1992).  

Thus, the Board finds that the additional evidence described 
above is new and material in light of the applicable laws and 
regulations and serves to reopen the veteran's claim.  

Service Connection for Retinitis Pigmentosa

Factual Background

The following is a summary of the relevant evidence of 
record.  The veteran's service medical records are negative 
for complaints, to include complaints of night blindness, 
findings and/or diagnosis of retinitis pigmentosa.  On his 
medical examination for service enlistment in August 1946 
clinical evaluation of the veteran's eyes found no 
abnormalities and visual acuity was measured as 20/30-2, 
bilaterally.  On medical examination for service discharge in 
June 1952, clinical evaluation of the veteran's eyes found no 
abnormality and the veteran's visual acuity was measured as 
20/20-1, bilaterally.  On VA examination in July 1964 the 
veteran was found to have a refractive error on examination 
of his eyes with no findings and/or diagnosis of retinitis 
pigmentosa.  A statement from the veteran's private treating 
physician dated in June 1964 while reporting treatment of the 
veteran from 1957 to 1963 for various disorders made no 
reference to problems with visual acuity.  

In a statement dated in March 1981, Gerry L. Korbin, M.D., 
reported that the veteran is his patient, has reduced visual 
acuity, and suffers from severely restricted fields of vision 
due to retinitis pigmentosa.  John R. Wood, M.D., in his June 
1994 statement reported that the veteran is being treated for 
severe retinitis pigmentosa and had indicated to him 
experiencing night blindness in service.  Dr. Wood concluded, 
based on his review of the veteran's service medical records, 
family history and clinical examination of the veteran, that 
the veteran did have retinitis pigmentosa while on active 
duty in 1950.  

The veteran's sister in a statement dated in August 2000 
recalled that the veteran while visiting her and her husband 
in 1950 exhibited problems with night vision.  She reported 
that she remembered that he had difficulty moving around at 
night or in poorly lighted places.  

VA outpatient treatment records compiled between January 1970 
and December 2000 included a summary of the veteran's VA 
hospitalization beginning in January 1970 for complaints of 
failing vision for the past four years.  History obtained 
from the veteran included his report that he has known that 
he has had retinitis pigmentosa at age 19 and that he was 
told at that time that he might go blind.  It was noted that 
the veteran had cataracts and had been admitted for cataract 
surgery.  Additional clinical history included the veteran's 
report that his father, brother, sister and most males in his 
father's family had retinitis pigmentosa.  

In a statement dated in April 2001 Dr. Wood noted that the 
veteran has a long history of retinitis pigmentosa and 
bilateral aphakia and was totally disabled from an ophthalmic 
standpoint.  Dr. Wood in a statement dated in July 2001 
reported that the veteran has severe restriction of visual 
field due to advanced retinitis pigmentosa and is legally 
blind due to a combination of decreased acuity and severe 
field restriction.  

In a statement dated in July 2002, Mac Scothorn, M.D., 
reported that he was following the veteran in his clinic for 
severe retinitis pigmentosa.  He stated that the veteran had 
indicated experiencing difficulty with seeing at night when 
he was on active duty in 1950.  Dr. Scothorn further stated 
that after reviewing the veteran's clinical records and 
considering the genetic disposition of this disease, he 
believed that the veteran had active retinitis pigmentosa in 
service.  He added that based on this history and the 
autosome trait of this disease as well as knowing that both 
the veteran's father and brother as well as his aunt were 
affected as well he felt certain that while in service the 
veteran had active retinitis pigmentosa. 

Analysis 

In order to establish service connection for a claimed 
disability the facts must demonstrate the disease or injury 
resulting in current disability was incurred in the active 
military service or, if preexisting service was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Congenital or developmental defects are not "disease or 
injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  

Retinitis pigmentosa is a disease marked by progressive loss 
of retinal response, retinal atrophy, attenuation of retinal 
vessels, and clumping of pigment, with contraction of field 
of vision.  See Moray v. Brown, 5 Vet. App. 211 (1993), 
citing Dorland's Illustrated Medical Dictionary 1456 (27th 
ed. 1988).  

Service connection may be granted for hereditary diseases, 
such as retinitis pigmentosa, that either first manifested 
themselves during service or which preexists service and 
progress at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 
43,253 (1990) (a reissue of General Counsel Opinion 008-88) 
September 27, 1998)).  Further where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45, 711(1990) (A reissue of General Counsel Opinion 
01-85 (March 5, 1985)).

The Board observes that there is no clinical evidence during 
service that the veteran suffered from problems with night 
vision or that retinitis pigmentosa was clinically suggested 
therein or within the immediate period following service.  
The first clinical diagnosis of retinitis pigmentosa is 
contained in the summary of the veteran's VA hospitalization 
for cataract surgery in January 1970, which was approximately 
18 years after discharge from active duty and too remote in 
time from service to support the claim that it had its direct 
onset therein.  

The veteran has consistently reported having experienced poor 
night vision while in service.  Furthermore, in support of 
his claim he has submitted a statement from his sister in 
which she describes her observations of the veteran while in 
service having difficulty seeing at night as well as in 
poorly illuminated places.  These statements however are not 
corroborated by contemporaneous medical evidence, which fails 
to show any complaints or findings in service or for many 
years thereafter of difficulty seeing at night.  These lay 
statements made from distant memory many years after service 
and attesting to recollection of remote events which are 
unsupported by medical records, recorded for clinical 
historical purposes and contemporaneous with service, are of 
insufficient probative value to establish a credible basis 
for concluding that the veteran had difficulty with night 
vision in service.  

While Drs. Wood and Dr. Scothorn have both concluded that the 
veteran's retinitis pigmentosa had its origin during the 
veteran's service, it is clear from their statements that 
this conclusion is based entirely on a history of night 
vision difficulty therein as related by the veteran and can 
be no better than the facts alleged by him.  Elkins v. Brown, 
5 Vet. App. 474, 478, Swann v. Brown, 5 Vet. App. 229 (1993).  
A rejection of the factual predicate necessary involves a 
rejection of the etiological opinion based on that predicate.  
As the discussion above indicates, the contemporaneous 
medical evidence contained in the claims file is entirely 
devoid of any showing that the veteran had symptoms 
suggestive of retinitis pigmentosa in service or in the 
immediate post service period including problems with night 
vision and statements from the veteran and his sister to the 
contrary for the reasons noted have been found to be 
insufficiently probative for this purpose.  

Thus, after a careful review of the record the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for retinitis 
pigmentosa.  As the preponderance of the evidence is against 
the claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic prostatitis is denied.

Service connection for retinitis pigmentosa is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

